Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 April 2022 has been entered.
 	Applicant’s amendment of 19 April 2022, in which claims 11, 21, 22 have been amended, claims 1-8, 15-20 have been cancelled, and new claims 23, 24 have been added, is acknowledged.
Claims 11-14, 21-24 are pending.
Claims 11-14 are withdrawn, as being drawn to a non-elected invention.
Claims 21-24 are being examined herewith.
Response to arguments of 19 April 2022
In view of Applicant’s amendment of 19 April 2022, all the rejections to claims 1-8, 15-20 are herein withdrawn. Claims 1-8, 15-20 have been cancelled.
In view of Applicant’s amendment of 19 April 2022, the rejection of claim 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description /new matter, is herein withdrawn. Claim 21 has been amended to recite that the composition comprises from 7.5 mg to 60 mg of nortriptyline and from 10 mg to 80 mg of topiramate.
On 19 April 2022, Applicant has amended claim 21 to be drawn to a composition for the treatment of an otologic condition, or an otologic symptom(s) associated with a disease or disorder, comprising therapeutically effective amounts of a first medication and a second medication, wherein the first medication is nortriptyline and the second medication is topiramate, wherein the composition comprises from 7.5 mg to 60 mg of nortriptyline and from 10 mg to 80 mg of topiramate, and wherein the composition is formulated for oral delivery.
In view of Applicant’s amendment of 19 April 2022, the rejection of claims 1, 2, 5, 8, 21, 22 under 35 U.S.C. 102(a)(1) or, in the alternative, under 35 U.S.C. 103 over Krymchantowski; the rejection of claims 1, 2, 5, 8, 21, 22 under 35 U.S.C. 103 as being unpatentable over Patel; the rejection of claims 1, 2, 5, 8, 21, 22 under 35 U.S.C. 103 over Krymchantowski; the rejection of claims 1, 2, 5, 8, 21, 22 under 35 U.S.C. 103 over Langguth and Perez-Cisneros; and the rejection of claims 1, 2, 5, 8, 21, 22 under 35 U.S.C. 103 over Mikulec, are herein withdrawn.
New/modified rejections are made below, based on Applicant’s amendment of 19 April 2022.
Applicant’s arguments (Remarks of 19 April 2022, pages 11-20) against the rejection of claims 1, 2, 5, 8, 21, 22 under 35 U.S.C. 103 over Krymchantowski, have been considered.
Applicant cites (pages 11-12) Krymchantowski Methods for the dosing regimen and for the fact that commercially available capsules of TPM and NTP were administered. Applicant argues (page 12, second paragraph) that Krymchantowski subjects had drops in headache frequency; results were generated from a single endpoint (page 12, last paragraph); subjects treated with TPM + NTP reported highest percentage of adverse events (page 13, second paragraph). 
Applicant argues (page 12) that the teachings and suggestions of Krymchantowski would not lead or motivate a skilled artisan to make a composition comprising both TPM and NTP, because Krymchantowski teaches different times of the day for taking TPM and NTP, for example TPM taken in the morning and in the evening, NTP prior to bedtime, NTP is bitter and is swallowed, and it would not be obvious to combine the two medications in a single preparation (page 13, first paragraph).
In response, these arguments are not persuasive. Krymchantowski teaches that some patients take both NTP and TPM “at nighttime” (page 54, right column, second paragraph, lines 1-6): patients using NTP in monotherapy (30 mg/day, NTP at nighttime 6 weeks (page 54, left column, second paragraph)) added TPM as follows […] one capsule TPM 25 mg in the morning and two at nighttime for 14 days”. At least in these patients who are administered NTP and TPM at nighttime, preparing a composition by mixing the capsules of topiramate and nortriptyline being co-administered, or by crushing the capsules and adding water or juice or another pharmaceutical carrier, is well within the skill of the artisan.
Applicant argues (page 14) that “a skilled artisan would find the studies and results presented in Krymchantowski as being flawed and non-convincing as to the benefit of treating a subject with a combination of NTP and TPM to prevent migraines”. Applicant refers (page 14) to  Exhibit A, submitted on 23 December 2021, which provides “ a critical analysis of Krymchantowski” and argues (page 14-15) that Exhibit A found the study of Krymchantowski flawed, and that Exhibit A advocates for conducting trials with additional monotherapies as opposed to the combination taught by Krymchantowski, and that considering the flaws in Krymchantowski, a person of ordinary skill in the art would not find it obvious to combine NTP and TPM (page 15).
These arguments are not persuasive. The claims as written are drawn to a composition comprising NTP and TPM. The clinical efficacy in Krymchantowski is not relevant to the instant claims; that is because Krymchantowski teaches co-administration of capsules of NTP and TPM “at nighttime” (page 54, right column, second paragraph, lines 1-6); preparing a composition by mixing the capsules of topiramate and nortriptyline being co-administered, or by crushing the capsules and adding water or juice or another pharmaceutical carrier, is well within the skill of the artisan.
Applicant argues (page 16, first paragraph) that a doctor or pharmacist considers the findings of the FDA and that mixing of two drugs contradicts FDA guidelines and is unsafe. This is not persuasive, at least because Krymchantowski teaches co-administration of capsules of NTP and TPM. Both NTP and TPM are commercially available, FDA approved drugs. Co-administration of two commercially available drugs in the same composition, at the doses disclosed in the prior art, does not contradict FDA guidelines and is not unsafe.
Applicant presents arguments (pages 18-19) related to the Declaration under 37 CFR 1.132, submitted on 23 December 2021, signed by Dr. Hamid Djalilian, inventor, which has been considered on 19 January 2022. Dr. Djalilian states (point 4, Declaration) that in his clinic practice, when patients were treated with nortriptyline and topiramate in combination, their tinnitus was greatly and significantly improved in comparison to being administered each drug by itself: the baseline subjective tinnitus level measured by a visual analog scale (VAS) was improved around 10% after 8 weeks of treatment with either nortriptyline alone or topiramate alone, which was not statistically significant (P> 0.05); in contrast, combining nortriptyline with topiramate improved subjective tinnitus severity measured by VAS by 40% (P< 0.05). Dr. Djalilian concludes (point 4, Declaration) that the two medications must be working in a synergistic manner in alleviating the subject's tinnitus.
The examiner acknowledges Dr. Djalilian’s statements at point 4, Declaration, however the examiner notes that Dr. Djalilian fails to disclose at point 4 the actual amount of nortriptyline and topiramate administered, vs. NTP alone vs. TPM alone, which resulted in synergy. Further, no data is presented.
Dr. Djalilian states (point 5, Declaration) that a clinical trial was proposed where nortriptyline and topiramate would be administered to subjects using innovative stepwise escalation algorithm; in the treatment group patients were administered preparations that comprised nortriptyline (7.5 mg) plus topiramate (10 mg). Medication combinations and placebo included dosage increases on a weekly basis to avoid any side effects. The post-treatment TFI was significantly reduced after 8 weeks in the nortriptyline plus topiramate group, compared to placebo, demonstrating efficacy in treating tinnitus with a preparation that comprises nortriptyline and topiramate.
The examiner acknowledges Dr. Djalilian’s statements at point 5, Declaration, however the examiner notes that at point 5, while the actual amount of nortriptyline (7.5 mg) and topiramate (10 mg) administered initially is disclosed, it is unclear what amount of nortriptyline and topiramate has been co-administered in the method as dosage increased on a weekly basis in the escalation algorithm; further, it is unclear whether said co-administration of (undisclosed amounts) of nortriptyline and topiramate is synergistic, since it is compared only to placebo.
Even if the synergy (point 4 Declaration) was achieved with co-administration of nortriptyline (7.5 mg) plus topiramate (10 mg) (which is not clear, because point 4 fails to state the amount co-administered), said unexpected result/synergy is one data point, corresponding to a specific relative amount of nortriptyline vs. topiramate in the composition, and is not commensurate in scope with the instantly claimed invention. 
The data (point 4, Declaration of 23 December 2021) is not commensurate in scope with the instant claims; claim 21 recites that the composition comprises from 7.5 mg to 60 mg of nortriptyline, and from 10 mg to 80 mg of topiramate. Applicant has not shown synergy within the ranges in instant claims beyond one data point presumably corresponding to a weight ratio nortriptyline / topiramate = 7.5 /10.

The second Declaration under 37 CFR 1.132, signed by Dr. Hamid Djalilian, inventor, submitted on19 April 2022, has been considered.
Applicant argues (Remarks of 19 April 2022, page 19, last paragraph) that

    PNG
    media_image1.png
    272
    643
    media_image1.png
    Greyscale

The examiner acknowledges the data at point 6, Declaration of 19 April 2022.
However, the amounts of NTP and TPM for co-administration disclosed by Krymchantowski are within the ranges in instant claim 21, and overlap with the ranges in instant claim 22. As such, the instant claims are rendered obvious by Krymchantowski. A modified rejection is made below, based on Applicant’s amendment of 19 April 2022.
Applicant’s arguments (pages 20-26) against the rejection of claims 1, 2, 5, 8, 21, 22 under 35 U.S.C. 103 over Langguth and Perez-Cisneros, have been considered.
Applicant re-iterates previously presented arguments (page 20-26); these arguments have been addressed in the office action mailed on 19 January 2022.
Applicant argues (page 26) that the Declaration of Dr. Djalilian, submitted on 19 April 2022, demonstrates that nortriptyline and topiramate acted synergistically in treating tinnitus. In response, in view of the statements made by Dr. Djalilian in the Declaration submitted on 19 April 2022, the rejection of claims 1, 2, 5, 8, 21, 22 under 35 U.S.C. 103 over Langguth and Perez-Cisneros is herein withdrawn. 
Applicant’s arguments (pages 27-32) against the rejection of claims 1, 2, 5, 8, 21, 22 under 35 U.S.C. 103 over Mikulec, have been considered.
Applicant argues (page 27) that Mikulec does not teach a combination of nortriptyline and topiramate; Mikulec does not suggest combining nortriptyline and topiramate. Applicant argues (page 28) that Mikulec teaches that topiramate’s effect on VM was not statistically significant. In response, statistical significance is not required; Mikulec teaches that topiramate is effective in reducing dizziness and headache in 4 patients with VM (page 125, left column, fourth paragraph).
Applicant argues (page 31) that Mikulec does not teach a combination of nortriptyline and topiramate; and Mikulec teaches that topiramate is not useful for treating VM. In response, Mikulec teaches that nortriptyline improved symptoms in 8 patients with VM (page 125, left column, first paragraph), and Mikulec also teaches that nortriptyline has been described previously in the treatment of VM (page 126, left column, third paragraph); Mikulec further teaches (page 126, left column, fourth paragraph) that topiramate has been used in the treatment of VM alone. Since both active ingredients are known/expected to be useful in treating vestibular migraine, it is considered prima facie obvious to combine them into a single pharmaceutical composition useful for the same purpose. At least additive effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
Further, Mikulec teaches that nortriptyline is administered nightly 25 mg, 50 mg or 75 mg (page 122, right column, third paragraph), and topiramate is administered twice daily 25 mg or 50 mg BID- twice daily administration may include nightly administration; thus nortriptyline and topiramate may be co-administered nightly.
For all these reasons, the rejection of the claims under 35 U.S.C. 103 over Mikulec is herein maintained and a modified rejection is made below based on Applicant’s amendment of 19 April 2022.

Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim interpretation: If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”). See MPEP 2111.02. In this case, the body of claims 21-24 fully and intrinsically set forth all the limitations of the claimed invention, namely a composition comprising a first medication and a second medication; the preamble “for the treatment of an otologic condition, or an otologic symptom(s) associated with a disease or disorder” only states the intended use of the composition. Thus, the preamble is not given any patentable weight.
"[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002). 

Claims 21, 23, 24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Krymchantowski et al. (J Headache Pain 2012, 13, 53-59, cited in PTO-892 of 2 September 2021).
Krymchantowski teaches a combination comprising topiramate (TPM), which is an anti-seizure medication, and nortriptyline (NTP), which is a tricyclic antidepressant, being administered to patients suffering from migraine.
Krymchantowski teaches co-administration at nighttime of two capsules of 25 mg TPM total 50 mg TPM (page 54, right column, second paragraph, line 5) and 30 mg NTP (administered at nighttime, page 54, left column, second paragraph, lines 8-10) to patients suffering from migraine; the amounts of TPM and NTP are within the ranges in instant claims 21, 23, 24.
While Krymchantowski does not specifically teach a composition comprising topiramate and nortriptyline, preparing a composition by mixing the capsules of topiramate and nortriptyline being co-administered, or by crushing the capsules and adding water or juice or another pharmaceutical carrier, is well within the skill of the artisan.
As such, a composition of instant claims 21, 23, 24 is anticipated or, in the alternative, rendered obvious by Krymchantowski.

Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim interpretation: If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”). See MPEP 2111.02. In this case, the body of claims 1, 2, 5, 8-10 fully and intrinsically set forth all the limitations of the claimed invention, namely a composition comprising a first medication and a second medication; the preamble “for the treatment of an otologic condition, or an otologic symptom(s) associated with a disease or disorder” only states the intended use of the composition. Thus, the preamble is not given any patentable weight.
"[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002). 

Claims 21-24 are rejected under 35 U.S.C. 103 as obvious over Krymchantowski et al. (J Headache Pain 2012, 13, 53-59, cited in PTO-892 of 2 September 2021).
Krymchantowski teaches a combination comprising topiramate, which is an anti-seizure medication, and nortriptyline, which is a tricyclic antidepressant, being administered to patients suffering from migraine.
Krymchantowski teaches that patients suffering from headache originally using topiramate (TPM) in monotherapy (50 mg BID for 6 weeks, page 54, left column, second paragraph) added nortriptyline (NTP) at a 1:1 ratio (two capsules of NTP after 1 week, 3 capsules during dinner for 6 weeks, page 54, left column, last paragraph, right column, first paragraph). Krymchantowski teaches that patients were administered commercially available capsules, as in instant claim 23, as follows: 25 mg capsules of TPM and 10 mg capsules of NTP (page 54, right column, third paragraph).
Krymchantowski teaches (page 54, right column, second paragraph) that patients suffering from headache originally using nortriptyline (NTP) in monotherapy (30 mg per day at nighttime, page 54, left column, second paragraph, lines 8-10) added topiramate (TPM, one capsule 25 mg TPM during breakfast for 7 days; one capsule 25 mg TPM BID for 10 days; one capsule in the morning and two at nighttime for 14 days; two capsules BID thereafter; to reach a dose of 100 mg TPM.
It would have been obvious to co-administer at nighttime 30 mg NTP and 2 x 25 mg = 50 mg TPM; the amounts 30 mg NTP and 50 mg TPM are within the range in instant claim 21.
It would have been obvious to co-administer at nighttime 30 mg NTP and 25 mg TPM, with the expectation that said co-administration results in therapeutic effect; these amounts are within the ranges in instant claims 22, 21.
While Krymchantowski does not specifically teach a composition comprising topiramate and nortriptyline, preparing a composition by mixing the capsules of topiramate and nortriptyline being co-administered, or by crushing the capsules and adding water or juice or another pharmaceutical carrier, is well within the skill of the artisan.
As such, a composition of instant claims 21-24 is rendered obvious by Krymchantowski.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mikulec et al. (American Journal of Otolaryngology-Head and Neck Medicine and Surgery 2012, 33, 121-127, cited in PTO-892 of 2 September 2021).
Mikulec teaches (Fig. 4, Fig. 5, page 126, left column, third paragraph) that tricyclic antidepressant nortriptyline is effective to treat vestibular migraine (VM, also known as migrainous vertigo or migraine-associated dizziness, page 121, right column, under Introduction; characterized by episodic vestibular symptoms, Table 2, page 122).
Mikulec teaches that anti-seizure topiramate is effective to treat vestibular migraine (Fig. 4, Fig. 5, page 126, fourth paragraph).
Mikulec teaches nortriptyline starting at 25 mg nightly, escalating to 50 mg, then 75 mg nightly (page 122, right column, third paragraph). Mikulec teaches topiramate starting at 25 mg twice daily occasionally increased to 50 mg twice daily. 
Mikulec does not teach a composition comprising nortriptyline and topiramate, as in the instant claims.
It would have been obvious for a person of ordinary skill in the art to use the teachings of Mikulec and combine topiramate and nortriptyline in a pharmaceutical composition. The person of ordinary skill in the art would have been motivated to combine topiramate and nortriptyline and use the resulting combination to treat vestibular migraine. One of ordinary skill in the art would have reasonably expected that combining two therapeutically active ingredients, known/expected to be useful for the same purpose, will result in a pharmaceutical composition useful for treating vestibular migraine. Since both active ingredients are known/expected to be useful in treating vestibular migraine, it is considered prima facie obvious to combine them into a single pharmaceutical composition useful for the same purpose. At least additive effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
Further, the person of ordinary skill in the art would have been motivated to co-administer nightly nortriptyline 25 mg, escalating to 50 mg, then 75 mg, and topiramate 25 mg or 50 mg (as part of the daily dose topiramate 25 mg BID or 50 mg BID), with the expectation that said co-administration results in therapeutic effect; these amounts are within the ranges in instant claim 22; further, co-administration of 25 mg NTP and 50 mg TPM satisfies the limitation in instant claim 21. Preparing a composition by mixing the capsules of topiramate and nortriptyline being co-administered, or by crushing the capsules and adding water or juice or another pharmaceutical carrier, is well within the skill of the artisan.
As such, claims 21-24 are rejected as prima facie obvious.
Conclusion
Claims 21-24 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627